United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3917
                                   ___________

Gregory Eugene Thompson,             *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    * [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                             Submitted: February 25, 2009
                                 Filed: March 2, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

        Gregory Thompson appeals the tax court’s1 decision upholding a notice of
deficiency (NOD) issued by the Internal Revenue Service for the 2004 tax year. Upon
review, we hold that the tax court did not abuse its discretion in determining that
Thompson had not shown reasonable cause warranting an exception to the accuracy-
related penalty assessed in the NOD. See Walter v. United States, 148 F.3d 1027,
1030 (8th Cir. 1998) (most important factor in determining whether there was
reasonable cause for underpayment is extent of taxpayer’s effort to assess proper tax
liability); Caulfield v. Comm’r, 33 F.3d 991, 994 (8th Cir. 1994) (decision not to

      1
       The Honorable Diane L. Kroupa, United States Tax Court Judge.
waive accuracy-related penalty reviewed for abuse of discretion); Higbee v. Comm’r,
116 T.C. 438, 446 (2001) (taxpayer bears burden of proof to justify grant of
reasonable-cause exception to accuracy-related penalty). Thompson has waived the
remaining tax issues that are before this court. See Chay-Valesquez v. Ashcroft, 367
F.3d 751, 756 (8th Cir. 2004) (issues not meaningfully argued in opening brief are
deemed waived).

      The decision of the tax court is affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-